CLARK, J., dissented.
The court instructed the jury that "if the plaintiff stepped from the track on to the embankment in time to avoid a collision with the train, and the bank gave way on account of being loose dirt which had slid into the road from time to time and been permitted to remain on the bed, then the giving way of the bank would be the proximate cause of the injury, and the defendant would be liable in damages for the injury." This portion of the charge being excepted to, the question is presented whether, if we concede that the defendant was negligent in allowing the loose earth which had fallen down from the sides of the cut and extended to the margin of the track at this particular place to remain there, and also that the plaintiff had been careless in coming back into the cut before the westbound train passed, the mere fact that the plaintiff stepped upon the loose earth in time to avoid collision, if it had not given way, would render the defendant liable, whether the engineer saw  (1086) or could or could not by reasonable care have seen him in time to stop the train, and notwithstanding the latter's previous want of care. The defendant did not have the last clear chance, under any definition of the rule given by this Court, unless he could by *Page 686 
keeping a proper lookout have seen the plaintiff's condition in time, with the appliances at his command, to have stopped the train and prevented the injury. The leaving of the earth in the cut was a fact accomplished, and if the plaintiff went into the cut contrary to the command of his superior (the section boss) he was guilty of contributory and concurrent negligence. This instruction was not conditioned in any way upon the question whether the jury found that the plaintiff was negligent or whether the want of care on the part of the defendant intervened as an operative cause after his carelessness. So that, though the jury may have reached the conclusion that the plaintiff went back into the cut contrary to orders, and also that the engineer could not by the exercise of ordinary care have discovered his perilous position after he took refuge on the pile of loose earth, they were still required, under this instruction, to find for the plaintiff upon the question of proximate cause. Was the plaintiff guilty of contributory negligence if he disobeyed express orders in returning into the cut before the westbound train had passed through? The westbound train was already an hour late, and the order of his superior, if the jury believed the testimony of the section boss, required the plaintiff to remain east of the cut till the train passed. Any instruction as to what was the proximate cause must have been given in full view of the possibility that the jury might believe the testimony of the section master. If he was believed, the order contemplated that the (1087) plaintiff should at all events remain east of the cut till the train had passed.
The correctness of this instruction depends upon the definition of what is called the last clear chance, and we are therefore constrained to discuss that doctrine again. The principle, as first formulated in Daviesv. Mann, 10 M. and W. (Exc.), 545, and first laid down in this State, inGunter v. Wicker, 85 N.C. 310, was stated in the latter case as follows: "Notwithstanding the previous negligence of the plaintiff, if at the time the injury was done it might have been avoided by the exercise of reasonable care on the part of the defendant, an action will lie for damages." Ever since that time this Court has applied the principle only in cases where, after the negligent act of plaintiff was a fact accomplished, the defendant had an opportunity or chance to exercise care which, if improved, would have averted the accident. An illustration of the doctrine would be clearly shown here if the jury had believed that the engineer, after seeing the plaintiff's perilous condition on the loose earth, could by the use of the appliances at his command have stopped the train. But the leaving of the loose earth, which constituted the defendant's first negligent act, was also a fact accomplished before the plaintiff started *Page 687 
back through the cut. The defendant had no opportunity to prevent loose earth from following a natural law in giving way when a man threw his weight suddenly upon it. By no conceivable act or omission on his part could the earth have been held stationary after the plaintiff got upon it, and he was negligent in exposing himself to danger, unless the defendant omitted to do some act which, "notwithstandingthe previous negligence of the plaintiff," would have prevented his being injured. But how the defendant could have caused the earth to remain stationary after the antecedent act of the plaintiff in exposing himself, it is impossible to conceive. It is an elementary principle that no person can be made to respond   (1088) in damages for a tort unless it is shown that the injury was caused by some wrongful act on his part, or might have been prevented, in spite of all other operative causes, by the discharge of some legal duty which he omitted to perform. The rule, as stated by Judge Cooley (in his work on Torts, pp. 70, 71), is quoted, both in Clark v. R. R., 109 N.C. 430,449, and in Pickett v. R. R., 117 N.C. 616, and is as follows: "If the original wrong only becomes injurious in consequence of theintervention of the distinct wrongful act or omission by another, the injury will be imputed to the last wrong, which was the proximate cause,and not to that which was more remote." In its application to the case at bar, if the jury found that the negligent leaving of the loose earth "only became injurious" to the plaintiff because he went into the cut contrary to the orders of his superior, then, nothing more appearing, the plaintiff's carelessness was the operative cause. But, though he was negligent in going through the cut at the time or in the manner of his going, as the jury found the evidence to be, yet, if the engineer discovered or might by keeping a proper lookout, have ascertained or had reason to believe that the plaintiff was in peril in time to stop the train before reaching him at his place of refuge, the carelessness of the plaintiff only became injurious by reason of this subsequent omission of the defendant's servant, notwithstanding the previous want of care on the part of the plaintiff. What did the defendant do, or omit to do, that might have prevented the loose earth from moving?
In Davies v. Mann, 10 M. and W., 545, the defendant was held liable because, after the plaintiff had tied his ass and left him exposed in the highway, the defendant's coach driver could by proper diligence have stopped the coach in time to avert a collision       (1089) and consequent injury. In Pickett's case, supra; in Deans v.R. R., 107 N.C. 686; in Clark v. R. R., supra; in Little v. R. R., ante, 1072, and Russell v. R. R., post, 1098, and in every other opinion delivered by this Court in which the doctrine that the omission to prove *Page 688 
the last clear chance to prevent an injury is held to be a proximate cause the liability of the defendant railroad company is made to depend upon the question whether its servants negligently omitted to stop its train after the plaintiff had placed himself in a perilous position. The same rule has invariably been applied in the numerous cases where an action has been brought to recover for injury to an animal exposed on the track. Bullock v.R. R., 105 N.C. 180; Carlton v. R. R., 104 N.C. 365; Wilson v. R. R.,90 N.C. 69; Snowden v. R. R., 95 N.C. 93; Randall v. R. R., 104 N.C. 410, and other cases cited in Pickett v. R. R., 117 N.C. at p. 616. This case is not analogous to that of Little v. R. R., ante, 1072, where it was held that the court ought to have instructed the jury, when requested to do so, that it was not negligence in the engineer to fail to stop his train after he saw that the plaintiff had taken refuge on the cap sill of a trestle where the railroad hands had been in the habit of going and escaping all harm from the passing train. The loose earth was left in the ditch negligently — not as a place of refuge for persons exposed. If the engineer could have stopped his train after seeing plaintiff's exposed condition, it was his duty to do so, and his fault to omit to discharge his duty. But he has no power then to stop the earth from moving, and his master incurred no legal liability for his failure to do so.
The rule has been laid down, in Russell v. R. R., post, (1090) 1098, that where the testimony is conflicting it is the duty of the court to instruct the jury, upon request of counsel, whether, in any given phase of the evidence, a party charged with carelessness has in fact been negligent. There was testimony to support the theory that the plaintiff had exposed himself, contrary to the command of his superior, who was charged with the duty of directing the time and manner of making inspections. The plaintiff laid the foundation for the claim that he was not culpable in exposing himself when he offered testimony tending to show that the section master was a vice principal (Logan v. R. R., 116 N.C. 940); but while he might have been without fault in incurring risk at the command of such a superior, he was not free from culpability if he exposed himself contrary to his orders. To hold, on the one hand, that the plaintiff would be free from culpability in exposing himself to danger which he had reasonable ground to apprehend, because he did so in obedience to the order of a superior, who had the power to discharge him, and, on the other, that he would be likewise blameless if he should ignore orders, exercise his own judgment and thereby subject himself to peril, which he had equal reason to apprehend as a natural and probable consequence of his act, would be unjust, unreasonable and therefore contrary to law. Where a conductor warns a passenger not to incur the *Page 689 
risk of getting off a train, he is culpable for disregarding the admonition (Tillett v. R. R., 115 N.C. 662); but if the conductor advises or directs a passenger to enter or debark from a car, unless it is obviously perilous to do so, the direction excuses an act which might otherwise have been, in contemplation of law, negligent. Hinshaw v. R. R.,ante, 1047; 2 Shearman and Red., sec. 519, and note on p. 55. Upon the same principle, the act of the plaintiff in going into the cut, if in violation of orders, would be more culpable, because (1091) the warning of a superior, whose duty it was to look after his safety, as well as that of the passengers and crew on the train, afforded reasonable ground for apprehension on his part that danger might follow disobedience.
There being one phase of the evidence, at least, in which the plaintiff would be deemed negligent, the question of proximate cause or last clear chance depended on the findings upon and inferences drawn from the testimony. If, notwithstanding the negligence of the plaintiff, the jury find that the engineer saw or might by proper vigilance in keeping a lookout have seen the plaintiff, and would have had reason to believe, from his previous knowledge of the condition of the cut and of the surroundings, that he would be subjected to peril if the train should continue to move forward, it was negligence to fail to use all available appliances to stop it before reaching the point where the plaintiff had taken refuge upon the loose earth. It was the province of the jury ultimately to decide (Russell v. R. R., supra) whether the engineer exercised reasonable care or such as the ideal prudent man would have exercised under such circumstances. There was testimony tending to show that the engineer might have stopped the train after the plaintiff's condition could have been seen and understood by him. Was the engineer in the habit of passing through the cut? Did he know that the earth which had slid off the embankment was insecure as a footing for one seeking safety from a passing train? If in the exercise of such care as would have characterized a prudent man in the management of his own affairs he would have had reasonable ground to believe that to persist in the effort to pass the plaintiff would be to subject him to peril, then the defendant company was answerable for his negligent failure to avail himself of the last clear chance to avoid the injury. These are questions (1092) which may arise on another trial, and the jury must be left to determine whether, under all the circumstances, the engineer might by the exercise of proper care have seen that he was in peril and stopped the train in time to avert the accident.
For the error in charging that the leaving of the loose earth in the *Page 690 
cut was deemed, in law, the proximate cause of the injury the defendant is entitled to a
New Trial.